Citation Nr: 0625599	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety disorder, also claimed as residuals of head trauma.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, claimed as residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.T.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned in June 2006 at an RO Travel Board hearing in 
Boston, Massachusetts; a transcript of that hearing is 
associated with the claims file.

In August 2006, this case was advanced on the docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  In a May 1951 rating decision, the RO denied the claim of 
entitlement to service connection for headaches.  The veteran 
was notified of this decision in June 1951 and given his 
appellate rights and procedures, but he did not appeal the 
decision.

2.  Evidence received since the May 1951 rating decision was 
either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
headache claim, or raises no reasonable possibility of 
substantiating this claim.

3.  In a March 1992 rating decision, the RO denied the claim 
of entitlement to service connection for anxiety.  The 
veteran was notified of this decision in that same month and 
given his appellate rights and procedures, but he did not 
appeal the decision.

4.  Evidence received since the March 1992 rating decision 
was either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
anxiety claim, or raises no reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for headaches is not new and material, and 
therefore, the claim is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for anxiety disorder is not new and 
material, and therefore, the claim is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify claimants for VA benefits of information 
necessary to submit in order to complete and support a claim, 
and a duty to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

The amendments to 38 C.F.R. § 3.156(a), relating to the 
definition of new and material evidence, and to 38 C.F.R. § 
3.159, pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are applicable in this case because the 
appellant's claim to reopen was received in October 2002.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to the initial adjudication of the claims, VA 
notified the veteran by a letter dated in May 2003 of the 
evidence and information required to reopen a new and 
material evidence claim and defined what qualifies as "new" 
and "material" evidence.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Kent v. Nicholson, No. 04-181 (March 
31, 2006).  The original rating decision notices informed the 
veteran of the bases for each denial, that the veteran's 
headaches were not found to be incurred in or aggravated by 
service and that evidence of an anxiety state was not 
documented until over thirty years after discharge.  In 
addition, an unappealed rating decision and notice letter 
from July 2000 informed the veteran that the original rating 
claims had been denied because new and material evidence had 
not been submitted.  This July 2000 decision explained that 
the original evidence of record verified that the veteran 
suffered a head injury in service, but it did not demonstrate 
that the veteran still suffered from headaches or nervousness 
upon separation or afterwards.  

The May 2003 VCAA letter notified the veteran that VA would 
help him obtain such things as medical records, employment 
records, or records from other federal agencies.  This letter 
also informed the veteran that he should submit records of 
treatment for the pertinent conditions, including dates of 
treatment, findings, and diagnoses.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  While 
the May 2003 letter did not expressly tell the veteran that 
he must send in all evidence in his possession pertaining to 
his claims, as required by 38 C.F.R. § 3.159(b)(1), a 
reasonable inference from this communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  
  
The May 2003 letter informed the veteran that the effective 
date for payment purposes would be determined based on when 
VA received the claims and when the evidence that established 
the basis for the disability ratings was submitted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
June 2006, the veteran was sent a more detailed explanation 
of how an effective date and a disability rating were 
assigned.  Even though the June 2006 notice was issued after 
the initial unfavorable RO decision, the veteran has not been 
prejudiced thereby.  The Board therefore finds VA has 
satisfied the duty to notify.

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the issues on appeal, however, involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claims is not triggered unless and until the claims are 
reopened.  See 38 U.S.C.A. § 5103A.  In any event, there is 
no indication in the record of any outstanding evidence that 
is pertinent to the veteran's claims.  Furthermore, as there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

New and Material Evidence

According to his service medical records (SMRs), the veteran 
had a head injury on February 14, 1947, when a hatch lid fell 
and hit him on the head.  Records indicate the veteran became 
dizzy but did not lose consciousness.  He received 
lacerations over his right forehead and over the angle of his 
nose.  After the accident, the veteran was observed to be 
well oriented, though his speech was slow and his actions 
were somewhat retarded.  Except for feeling slightly dizzy 
and dull, the veteran had no complaints.  Records indicate 
the veteran was pronounced fit for duty on February 26, 1947.  
Separation records from November 1947 noted no defects and 
found the veteran physically qualified for discharge.  

In May 1951, the RO denied entitlement to service connection 
for headaches; the veteran was informed of his appellate 
rights by letter in June 1951.  In March 1992, the RO denied 
entitlement to service connection for anxiety state and 
informed the veteran of his appellate rights.  The veteran 
appealed neither decision.  Therefore, these decisions are 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  
The veteran sought to reopen these claims in October 2002.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  



Headaches



In May 1951, the RO denied entitlement to service connection 
for headaches because the evidence of record did not 
demonstrate that the veteran's post-service headaches were 
incurred in or aggravated by service.  The veteran's SMRs 
establish that he suffered a head injury in service.  
However, they also note that his wounds resolved themselves 
within a couple of weeks of the accident, and they do not 
indicate the veteran sought further medical attention for 
headache symptoms related to his accident.  No defects were 
noted upon discharge, and the claims file contains no 
evidence that the veteran complained of or sought treatment 
for headaches in the four years following service.  

When the veteran had been examined for compensation purposes 
in April 1951, a VA examiner found the veteran to have a 
nontender scar at the hairline above his right forehead.  His 
cranial nerves were intact.  His deep reflexes were normal 
throughout.  Sensation was normal throughout, and abdominal 
and scrotal reflexes were normal.  X-rays of the veteran's 
skull showed no bony pathology.  The VA's negative 
neurological examination indicated that any post-service 
headaches were not related to any physical trauma suffered in 
the in-service accident.  In the May 1951 rating decision, as 
residuals of the February 1947 injuries when struck by the 
hatch in service, the veteran was service-connected for a 
scar of the frontal area of the scalp and a scar over the 
bridge of the nose (0 percent from January 1951 and 10 
percent from January 2000).  Thus, to reopen his claim, the 
veteran must submit new evidence relevant to demonstrating 
that he currently has chronic headaches and that these 
headaches resulted from the head injury he experienced in 
service.  

Since the May 1951 rating decision, the veteran has submitted 
no evidence that is new and material to his claim of 
entitlement to service connection for headaches as a residual 
of a head injury.  Private medical records from December 1977 
through July 1988 discuss treatment related to a variety of 
conditions, including cervical spine disease, anxiety, chest 
pains, numbness in his fingers, and shoulder pain; they do 
not, however, discuss complaints of headaches.  

Reports of VA scar examinations in March 2000 and May 2003, 
and a VA heart examination in June 2001, mention the 
veteran's in-service injury and note a history of headaches 
ever since this accident.  These statements, however, merely 
reflect the veteran's own account of his medical history as 
told to the VA examiners; they are unenhanced and are not 
competent evidence of an examiner's own expert opinion.  To 
be presumed credible for determining whether a claim should 
be reopened on the basis of new and material evidence, 
evidence diagnosing a disability or establishing the cause of 
a current disability must be offered by an individual who 
possesses the education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No examiner's opinion is 
offered to link the February 1947 accident and the veteran's 
current headaches.  Likewise, the May 2003 examiner's 
impression that the veteran would benefit from a neurological 
evaluation does not suggest an expert's belief that the 
veteran's current headaches were caused by the in-service 
accident.  Therefore, these examination reports are not 
material evidence of a nexus between the veteran's in-service 
accident and any current headaches.

The veteran's June 2006 testimony is new in that he had not 
offered this testimony at the prior final adjudication.  
However, it is not material, as it does not provide competent 
evidence that, if true, is relevant to establishing a link 
between the accident and the veteran's headaches.  His 
testimony describes the accident in more detail than was 
previously of record; however, the fact that the accident 
occurred, and that he subsequently experienced headaches, was 
already established at the time of the May 1951 denial.  His 
testimony that he receives neurology treatment is not 
material, either, as the purpose of these appointments is to 
treat his recent seizures, not long-term headaches.  Inasmuch 
as the veteran testified that he had never discussed the 
etiology of his current headaches with his doctors, these 
records would not be pertinent to his claim. 

The veteran has not submitted evidence that is probative to 
demonstrating a link between his current headaches and an in-
service disease or injury.  Thus, the evidence does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for headaches, and his 
application to reopen this claim is denied.  38 C.F.R. 
§ 3.156(a) (2005).  

Anxiety Disorder

In April 1951, the VA examiner found the veteran to be a 
rather nervous and tense individual.  He observed the veteran 
to be rather immature, but the examiner also found him to be 
pleasant, competent, coherent, and relevant.  The examiner 
did not diagnose a psychiatric or nervous condition or 
similar disability.  The May 1951 rating decision denied 
service connection for a nervous condition because such a 
condition was not shown by the evidence of record.  

Based on new and material evidence demonstrating the 
existence of a current anxiety disability, the RO reopened 
the veteran's claim in March 1992.  This evidence consisted 
of private treatment records from July 1981 through February 
1987; of particular note were entries indicating the veteran 
was treated for an anxiety state in July 1981 and complaints 
of "nerves" in August 1986.  However, the March 1992 rating 
decision ultimately denied service connection for an anxiety 
state as the evidence indicated the veteran's anxiety first 
developed more than thirty years after separation from 
service, and that his current disability was the result of 
recent unemployment and subsequent financial and family 
problems.  To reopen his claim, therefore, the veteran must 
submit new evidence relevant to demonstrating he incurred an 
anxiety disorder during service or at least had a current 
anxiety disorder related to an in-service disability.  

Since the March 1992 denial of his claim, the veteran has 
submitted private mental health records from March 1988 
through July 1988, VAMC mental health records from October 
1999 through March 2000, and the record includes reports from 
VA scar examinations conducted in March 2000 and May 2003.  
These records satisfy the newness requirement in that the 
private records were not submitted for consideration before 
March 1992, and the remaining records did not exist at the 
time of the earlier decision.  They are not material, 
however, as they offer no evidence establishing that the 
veteran has an anxiety disorder as a result of his head 
injury or other events in service.

The 1988 private medical records are neither new nor 
material, as they make no mention of the veteran's in-service 
accident and they offer no explanation for the veteran's 
anxiety long after service.  These records appear to be 
additions to those from July 1981 to February 1987, which 
discuss the veteran's mental health treatment for anxiety 
related to unemployment and the resulting difficulties.  
Likewise, no mention is made of the veteran's head injury in 
his VAMC mental health treatment records from October 1999 
through March 2000.  Instead, these records attribute his 
anxiety to stress related to caring for his hospitalized 
daughter.

The materiality requirement is also not satisfied by the 
March 2000 and May 2003 VA examination reports.  During these 
examinations, the purpose of which was to establish the 
severity of the veteran's service-connected scars, the 
veteran reported experiencing nervousness since the February 
1947 accident.  As with the headaches mentioned above, these 
statements are the veteran's own description of his medical 
history and do not reflect the thoughts, diagnoses, or 
opinions of a qualified mental health professional.  As also 
mentioned above, the veteran, as a layperson, is only 
competent to state his observations regarding injury and to 
describe symptoms.   Evidence diagnosing or establishing the 
cause of a disability must be offered by an individual who 
possesses the education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See Espiritu, 
supra.  Therefore, even though the veteran may be competent 
to state that he has experienced certain symptoms, such as 
tenseness or insomnia, over a certain period of time or to 
describe an in-service accident, he is not qualified to 
testify whether such symptoms establish a diagnosed mental 
disorder or that his currently-diagnosed anxiety disorder was 
caused by service or the in-service accident.  As a result, 
the veteran's own observations as competent medical nexus 
evidence.  

The veteran has not submitted evidence that is probative to 
demonstrating an in-service anxiety disorder or to 
establishing a link between a current anxiety disorder and an 
in-service injury.  Thus, the evidence does not raise a 
reasonable possibility of substantiating the claim of service 
connection for anxiety disorder, and the veteran's 
application to reopen this claim must be denied.  38 C.F.R. 
§ 3.156(a) (2005).  The veteran is, of course, free to apply 
to reopen his claim at any time with new and material 
evidence.  Of particular significance, as discussed, would be 
medical evidence relating a psychiatric disorder or chronic 
headaches to the recognized trauma he experienced in service.  


ORDER

Because new and material evidence has not been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for headaches, claimed as residuals of 
head trauma, is denied.

Because new and material evidence has not been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for anxiety disorder, claimed as residuals 
of head trauma, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


